United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2431
                                    ___________

United States of America,             *
                                      *
                  Appellee,           * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Missouri.
                                      *
James O. Wolf, also known as Bo Wolf, *     [UNPUBLISHED]
                                      *
                  Appellant.          *
                                ___________

                              Submitted: March 2, 2000

                                   Filed: March 7, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       James O. Wolf appeals his drug-related sentence. Wolf contends he should not
be held responsible for cocaine which he agreed to sell to an undercover officer but did
not deliver. He also contends he was the victim of sentencing entrapment and he
received a disproportionate sentence compared to an equally culpable co-defendant.
We reject Wolf's contentions. First, the district court did not commit clear error in
holding Wolf responsible for the cocaine. See U.S. Sentencing Guidelines Manual §
2D1.1, comment. (n.12) (1996); Brown v. United States, 169 F.3d 531, 534-35 (8th
Cir. 1999). Second, while sentencing entrapment may occur when "outrageous official
conduct overcomes the will of an individual predisposed only to dealing in small
quantities," see United States v. Lenfesty, 923 F.2d 1293, 1300 (8th Cir.), cert. denied,
499 U.S. 968 (1991), it did not occur here. Wolf did not prove the government
engaged in outrageous conduct, and the undercover officer's testimony established
Wolf's earlier cocaine dealings and his willingness to procure a substantial quantity of
cocaine for the officer. Third, Wolf's disparity in sentence argument is foreclosed by
this court's precedent. See United States v. McKnight, 186 F.3d 867, 869 (8th Cir.
1999) (per curiam). We thus affirm Wolf's sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-